DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 02/16/2022 from which Claims 1-25 are pending of which Claims 10-25 are withdrawn and of the Claims considered, Claims 1-9, Claims 1 and 6 are amended.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 02/16/2022.   
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
Regarding Claims 1-9, Claim 1 recites “. . . a water/oil repellent layer”.  Applicants indicate in their response that the recitation means water and oil repellent layer.  However Applicant is not using the word “and” in the claim.  Therefore the recitation with the forward slash is unclear whether limited to the water/oil repellent layer is a striated or graded layer for water repellency on one side and oil repellency on the other side of the layer or film or coating.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0315443, Takeda et al (hereinafter “Takeda”) in view of JP2005-324139, et al.      
For JP2005-324139 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Fujita”.  
Regarding Claims 1-4 and 6-9, Takeda discloses in the entire document particularly in the abstract and at ¶s 0004-0010 and 0013-0043 an article for transport equipment {reading on article of pending claims} comprising a substrate {reading on substrate of pending claims} with a water repellent film capable of forming a water repellent film excellent in chemical resistance and light resistance {i.e. reading on water repellent layer provide article with a substrate and water repellent layer of pending claims}.  The composition for forming a water repellent film comprises (A) a compound of the formula (1) and/or its partially hydrolyzed condensate, and (B) a compound of the formula (2) having a number average molecular weight of at least 2,600 and/or its partially hydrolyzed condensate, or a partially hydrolyzed co-condensate of the component (A) and the component (B).  The (A) compound is represented by the formula (1): Rfl-Q1-SiR1p,X13-p (wherein Rf1 is a group:  ClF 2l+ 1 (wherein l is an integer of from 1 to 6), Q1 is a C1-6 bivalent hydrocarbon group, R 1 each independently is a C1-6 monovalent hydrocarbon group, X1 each independently is a hydroxy group or a hydrolyzable group, and p is an integer of from 0 to 2), and/or the compound's partially hydrolyzed condensate {i.e. reading on water repellent layer comprising a hydrolyzed condensate of a fluorinated compound having a hydrolyzable silyl group of pending Claim 1}.  Additionally the composition has (B) compound represented by the formula (2):  Z1-Rf2-Z2 (wherein R f2 is-O-(CaF2aO)n-(wherein a is an integer of from 1 to 6, n is an integer of at least 1, and each ---CaF2aO- unit may be the same or different), and each of Z 1 and Z2 which are independent of each other, is R f3 or a group: -Q2-{CH2CH(SiR2qX23-q)r-H, provided that either one is the group: --Q2-{CH2CH(SiR2qX23-q)r-H  (wherein Rf3 is a group: CmF 2m+l (wherein m is an integer of from 1 to 6), Q2 is -(CH2)s -( wherein s is an integer of from 0 to 12) or ---{CH2)s- containing at least one member selected from the group consisting of an ester bond, an ether bond, an amido bond, a urethane bond and a phenylene group, provided that any or all of ---CH2- units may be substituted by a ---CF2- unit and/or a ---CFCF3- unit, R2 each independently is a hydrogen atom or a C1-6 monovalent hydrocarbon group which may contain a substituent, X2 each independently is a hydroxy group or a hydrolyzable group, q is an integer of from 0 to 2, and r is an integer of from 1 to 20) {i.e. reading on  Claims 1, 2 and 3 for a poly(oxypefluoroalkylene) chain and with r from 1 to 20 reading on at least 2 hydrolyzed silyl groups with the compounds A and B are co-condensates and with n at least 1 reading on poly(oxyfluoroalkylene chain of C1 to C10}.  From ¶ 0034 the number average molecular weight of the compound (2) is at least 2,600, and from the viewpoint of improvement in chemical resistance, it is preferably from 2,800 to 100,000, more preferably from 2,800 to 10,000.  Here, the number average molecular weight is calculated by obtaining the number (average value) of oxyperfluoroalkylene units {reading on or overlapping poly(oxyfluoroalkylene) chain composed of C1-10 for Claim 4}.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Takeda divulges at ¶s 0051-0056 an undercoat layer containing silica {i.e. silicon oxide} between the substrate and the water repellent film, where by providing such an undercoat film {reading on silicon oxide layer of pending Claim 1}, the adhesion between the water repellent film and the substrate will increase, whereby further improvement in durability is expected.  The undercoat film may be formed by using a compound represented by the formula (3): Si(Y)4 (wherein Y each independently is an alkoxy group, a halogen atom or an isocyanate group) or its partially hydrolyzed condensate.  In the formula (3), Y is preferably a C1-4 alkoxy group, a chlorine atom or an isocyanate group, and the four Y are preferably the same {i.e. four alkoxy for a tetraalkoxysilane for Claim 8}.  The undercoat film can be formed by a known method, for example, wherein a composition comprising a hydrolyzable silane compound (e.g. the compound (3) or its partially hydrolyzed condensate) for forming the undercoat film and a solvent, is applied on the surface of a substrate, and dried as the case requires, followed by curing. The thickness of the undercoat film is not particularly limited and is preferably at most 20 nm, and it may, for example, be from 1 to 10 nm.  {i.e. having a region of 1-3 nm by the water repellent layer}.  
However Takeda does not expressly disclose the silica layer {silicon oxide} having alkali metal atoms or where the alkali metal is sodium for pending Claim 7 or a deposit of silicon oxide comprising alkali meal atoms for pending claim 9.  
Fujita discloses in the abstract and ¶ 0008 and its claims 1 and 3 a coating film directed to water resistance {as is Takeda and the pending claims} while also having weather and heat resistance where the coating film forms by hardening at a normal temperature and is capable of giving a coating film having heat, weather and water resistance and good adhesion to the substrate.  The film comprises an inorganic paint composition containing 20-80 mass parts of an alkali silicate and 20-80 mass parts of inorganic particles that are silica {i.e. reading on deposit of silicon oxide with alkali metal atoms for pending Claim 9} to 100 mass parts of the total solid content with a total concentration of solids of 20-60 mass%.  The composition is applied onto a substrate, dried, and the coating film impregnated with an acid to a 0.01-2 normality to one mol alkali in the composition and drying.  From Claim 1 the alkali silicate has a molar ratio of SiO2/M2O (M is Na, K or Li) of 2.5 to 8 {i.e. reading on sodium atoms for Claim 7}.  Given the thickness of the underlying layer of Takeda of 1-10 nm and that alkali silicate through such a thickness in the layer would include the 0.1 to 0.3 nm close to the water repellent layer and the amount of alkali silicate and the ratio of Na to SiO2, the amount of sodium would at least overlap the amount of at least 2.0 x 1019 atoms/cm3 {i.e. reading on pending Claim 1} and at most 4.0x1022 atoms/cm3 {i.e. reading on pending Claim 6}  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Fujita divulges at ¶s 0016-0017 and 0036 that the inorganic coating can be used as a primer in a multilayered film and used as a coating in a vehicle like that of Takeda.  Fujita discloses at ¶ 0012 that the inorganic coating composition is prepared by mixing an aqueous alkali silicate solution, inorganic particles, and, if necessary, an appropriate amount of water.  It is necessary that the obtained inorganic coating composition has a solid concentration of 20 to 60% by mass. When the solid concentration is less than 20% by mass, a coating film having an appropriate film thickness cannot be obtained when an inorganic coating composition is applied, so that the smoothness of the film is deteriorated and stains are easily adhered {i.e. for oil repellence}, and the solid concentration is more than 60% by mass.  Because the fluidity of the inorganic coating composition decreases, the coating operation becomes difficult, and in addition, the smoothness of the resulting film decreases, so that it is not preferable because the stain is easily adhered.  It is particularly preferred that the solid concentration is 35 to 60% by weight. Thus obtained inorganic coating composition is preferred because it can be stored at room temperature for 24 hours.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Takeda the article of the substrate coated with an underlying silica layer with an overlying water repellent layer or a fluorine compound silane condensate, as afore-described, where from Fujita directed to a water and oil repelling coating for multilayers the silica inorganic layer as a primer applied to the substrate is an inorganic layer of 20-80 mass parts of an alkali silicate as sodium silicate and 20-80 mass parts of inorganic particles of silica to 100 mass parts of the total solid content with a total concentration of solids of 20-60 mass%, overlapping alkali metal atoms in a thickness of 1 to 10 nm of least 2.0 x 1019 atoms/cm3 and at most 4.0x1022 atoms/cm3 motivated to have a water repelling coating along with heat and weather repulsion and good adhesion to the substrate to have the article of Claims 1-4 and 6-9.  The combination of Fujita with Takeda for one skilled in the art like Fujita and Takeda has a reasonable expectation of success because both have silica containing compositions for coatings having water resistance on substrates.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Fujita further in view of U.S. 2016/0264788, Hoshino et al. (hereinafter “Hoshino”).       
For Claim 5, Takeda in view of Fujita is applied as to Claim 1, however Takeda as modified does not expressly disclose formula [A1-O-(Rf1O)m1]a-O-[SiR13 n1 X13-n1 ]b of pending Claim 5.   
Hoshino discloses in the abstract, ¶s 0378-0379 and its claim 1 a fluorinated ether composition useful for surface treatment to impart water/oil repellency to the surface of a substrate, a method for producing the fluorinated ether composition, and a coating liquid containing the fluorinated ether composition, as well as a substrate having a surface-treated layer, and a method for producing the same. Said composition comprises at least two fluorinated ether compounds which are represented by A-O-Q-(CbF2bO)d--X--O--B10 and which are different in B10.  The X is a divalent organic group having no CF2O. B10 is --CH2CH2CH2SiLmRn, --CH2CH(SiLmRn)CH3, --CH2CH=CH2 or –CH=CHCH3.  The A is a perfluoroalkyl group or group B10.  Of the total of group B10 in said composition, the proportion of --CH2CH2CH2SiLmRn is from 90 to 99 mol %, and the proportion of –CH=CHCH3 is from 1 to 10 mol %. L is a hydrolyzable group, and R is a monovalent hydrocarbon group.  The b is an integer of from 1 to 10, and d is an integer of from 1 to 200 {reading on formula [A1-O-(Rf1O)m1]a-O-[SiR13 n1 X13-n1 ]b of pending Claim 5 with A as a perfluoroalkyl group}.  The fluorinated ether composition is useful for surface treatment to impart water/oil repellency to a surface of a substrate, such as a member constituting a surface of e.g. a touch panel, to be touched by a finger.
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Takeda has fluorinated alkylene polyether organosilane compounds that co-condensate for the purpose of a coating for substrates to have a water resistance layer.  Hoshino has a fluorinated ether composition comprises at least two fluorinated ether compounds for the purpose of a coating to provide water resistance and oil resistance as a coating for substrates.  Given this similar purpose the fluorinated ether composition of Hoshino can be substituted for or combined with the fluorinated alkylene polyether organosilane compounds co-condensate of Takeda.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Takeda as modified the article of the substrate coated with an underlying silica layer with an overlying water repellent layer or a fluorine compound silane condensate, where for multilayers the silica inorganic layer as a primer applied to the substrate is an inorganic layer of 20-80 mass parts of an alkali silicate as sodium silicate and 20-80 mass parts of inorganic particles of silica to 100 mass parts of the total solid content with a total concentration of solids of 20-60 mass%, overlapping alkali metal atoms in a thickness of 1 to 10 nm of least 2.0 x 1019 atoms/cm3 and at most 4.0x1022 atoms/cm3, as afore-described for Claim 1, where from Hoshino a fluorinated ether composition of at least two fluorinated ether compounds which are represented by A-O-Q-(CbF2bO)d--X--O--B10 is substituted for or combined with the a fluorine compound silane condensate n the water repellant layer motivated to have a water repelling coating that also is oil repelling to have the article of Claim 4.  The combination of Hoshino with Takeda as modified by Fujita for one skilled in the art like Hoshino and Takeda has a reasonable expectation of success because both have fluoroalkylpolyether hydrolyzable silane compositions for coatings providing water resistance on substrates.    
Response to Arguments
Applicant’s amendments and arguments filed 2/16/2022 have been fully considered and are persuasive in regards to the previous rejections under 35 U.S.C. 112 except for the remaining rejection of Claim 1-9 based on the wording of Claim 1 as afore-described.  The other previous rejections under 35 U.X.C. 112 have been withdrawn.  Applicant's arguments regarding the rejections under 35 U.S.C. 103 are not persuasive. 
Applicants arguments in § IV against the rejections under 35 U.S.C. 103 from Takeda in view of Fujita is premised on Fujita not disclosing or suggesting a water/oil repellent layer in the multilayer and Fujita has inorganic particles for durability and inclusion of alkali is merely a secondary effect derived from starting materials.   
In response the current pending claims do not exclude secondary effects given the claims are “comprising” claims.  Also Applicants do not indicate where Fujita discloses such a secondary effect and Fujita does not even use the word “secondary”  Therefore Applicants position regarding a secondary effect is conclusory and is merely attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY   Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  It is the position of the Office that the arguments provided by the applicant regarding the particles secondary effect must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.  
Additionally in regards to Fujita not disclosing or suggesting a water/oil repellent layer, Applicants have not addressed the actual rejection that Fujita discloses the inorganic coating contributes itself to stain resistance also for a multi-layer film at ¶s 0012, 0016 and 0025.  
Furthermore U.S. 2014/0017462, Borrelli, (“Borrelli”) evidences in the abstract and at ¶s 0011, 0028, 0058, 0061 and 0072 that an alkali metal silicate of sodium silicate layer on a substrate is an underlayer to a fluoroalkylsilane easy to clean layer.  This evidence is from the disclosure that for a transparent cover glass for applications such as, touch screen devices, antimicrobial glasses contain nanoparticles of Cu or Cu2O on the surface of the glass, having a protective coating on top of the surface that does not inhibit the antibacterial or antimicrobial properties such as from sodium silicates (“NaSil”), and having a fluorosilane coating or other coating on the surface to make the glasses easy-to-clean {i.e. anti-fingerprint}.  Also, glass surfaces having an antibacterial or antimicrobial surfaces and a protective coating on the surface that do not inhibit the antibacterial or antimicrobial properties of the glass are described.  The sodium silicates, like NaSil, has a varying SiO2 content and varying SiO2/Na2O ratios.  The easy-to-clean coatings, low surface energy coating, include the class of "fluoroalkylsilanes" of general formula~-Si-B4-x, where A is selected from the group consisting of perfluoroalkyl Rp-, perfluoroalkyl terminated perfluoropolyether, perfluoroalkyl-alkyl, copolymers of fluoroalkene silanes and alkene silanes, and mixtures of fluoroalkylsilanes and hydrophilic silanes.  Therefore the sodium silicate layer of Fujita as contributing to stain resistance for a multilayer can be under a fluoroalkylsilane easy to clean layer as in Takeda.      
Applicants contend a technology explanation involved with the silicon oxide layer with alkali metal in any amount from at least 2.0 x 1019 atoms/cm3 involving relative bond strengths of M-O-Si and Si-O-Si at pages 12-13 and 14-15 distinguishes over the combined references of Takeda in view of Fujita.  Further Applicants contend that the inventors improved the abrasion resistance of the AFP agent compared to the conventional AFP agent.   
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., relative bond strengths of M-O-Si and Si-O-Si, the claims do not even recite M-O-Si and Si-O-Si or reaction product with these or durability of the water/oil repellent layer is considered to be improved, which is a relative term or the improved abrasion resistance of an AFP agent, abrasion resistance of an AFP agent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also Applicants argue in the ¶ bridging pages 13-14 of the response that the position of obviousness from incorporating the alkali structure of Fujita into an undercoat layer of Takeda is based on hindsight without a persuasive articulated rationale based on rational underpinnings for modifying the reference.  
In response Applicants actually did not refute the persuasive articulated rationale based on rational underpinnings of the rejection at §14c that one of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 Ill and 2143 I G to have from Takeda the article of the substrate coated with an underlying silica layer with an overlying water repellent layer or a fluorine compound silane condensate, where from Fujita directed to a water and oil repelling coating for multilayers the silica inorganic layer as a primer applied to the substrate is an inorganic layer of  20-80 mass parts of an alkali silicate as sodium silicate and 20-80 mass parts of inorganic particles of silica to 100 mass parts of the total solid content with a total concentration of solids of 20-60 mass%, overlapping alkali metal atoms in a thickness of 1 to 10 nm of least 2.0 x 1019 atoms/cm3 and at most 4.0x1022 atoms/cm3 motivated to have a water repelling coating along with heat and weather repulsion and good adhesion to the substrate to have the article of Claims 1-4 and 6-9.  The combination of Fujita with Takeda for one skilled in the art like Fujita and Takeda has a reasonable expectation of success because both have silica containing compositions for coatings having water resistance on substrates. Applicants in addition to not addressing the contribution of sodium atoms in silicate for stain resistance did not refute motivation of having from such a multilayer a water repelling coating along with heat and weather repulsion and good adhesion to the substrate.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787